IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 713
                                         :
REAPPOINTMENT TO DOMESTIC                : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES               :
COMMITTEE                                :




                                      ORDER


PER CURIAM


         AND NOW, this 14th day of January, 2021, the Honorable George W. Wheeler,

Tioga County, is hereby reappointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years, commencing March 1, 2021.